DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “a signal to the signal to the control panel” but is presumed to mean --a signal to the control panel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 2016/0146523) in view of Crane (US 2015/0056059).
	 As to claim 1, Hatakeyama teaches a chiller assembly comprising:
	a compressor 1, a condenser 3, an expansion device 4, and an evaporator 5 connected in a closed refrigerant circuit;
	a motor 8 connected to power the compressor 1;

	a plurality of sensors (paragraph 51); and
	an input current estimator 26 operable to determine an estimated RMS input current based at least in part on sensor data received from the plurality of sensors (Fig. 18); and
	a control unit 10 to control operation of the variable speed drive.
	Hatakeyama does not explicitly teach that control unit 10 is a control panel that also controls one or more components of the chiller assembly. However, Crane teaches that it is known to utilize a control panel 40 that controls operation of a variable speed drive 52 as well as other components of a chiller assembly (paragraph 35). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hatakeyama so to include a control panel as claimed and taught by Crane in order to provide a comprehensive control to achieve effective and efficient system operation.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Crane as applied above, and further in view of Hamdan (US 2012/0315151).
	As to claim 2, Hatakeyama, as modified, teaches determining an estimated RMS input current based on sensor data comprising a DC link voltage value detected by sensor 25 (Fig. 13), but does not explicitly teach that the sensor data includes a DC link current value. However, Hamdan teaches that it is known to estimate RMS current .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Crane as applied above, and further in view of Yu (US 2012/0256580).
	As to claims 3-4, Hatakeyama, as modified, does not explicitly teach transmitting a signal to reduce a chiller load when the estimated RMS current value violates a limit. However, Yu teaches comparing a current to a threshold and reducing the motor load when the current exceeds the threshold (see abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hatakeyama to transmit a signal to reduce a chiller load when the estimated RMS current value violates a limit as taught by Yu in order to prevent compressor malfunction.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Crane as applied above, and further in view of Discenzo (US 5,917,428).
	As to claims 3 and 5, Hatakeyama, as modified, does not explicitly teach transmitting a signal to display an alarm message when the estimated RMS current value violates a limit. However, Discenzo teaches displaying an alarm message when .

Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Crane, Hamdam, Yu, and Discenzo as applied above, and further in view of Schnetzka (US 2009/0109713).
	As to claims 6-10 and 15, Hatakeyama, as modified and discussed in the rejections above, teaches most of the limitations of the claims but does not explicitly teach determining a DC link power, line-to-line input voltage value, an input current value, a distortion value, and a transformer current value. However, Schnetzke teaches that an RMS input current value is dependent upon each of these parameters (paragraphs 2-4, 8, 57, 67, 72). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hatakeyama to include the claimed parameters in the estimation of the RMS input current value in order to improve the accuracy of the estimation.
	As to claim 11, in a system such as the modified apparatus of Hatakeyama a line-to-line input voltage value is necessarily based on a DC link voltage value, an input line frequency value, a line inductance value, and a DC link current value.
As to claim 12, in a system such as the modified apparatus of Hatakeyama an input current value is necessarily based on a DC link power vale and a line-to-line voltage value.
	As to claim 13, in a system such as the modified apparatus of Hatakeyama an input current value distortion value is necessarily based on whether or not a harmonic filter is being used.
	As to claim 14, in a system such as the modified apparatus of Hatakeyama a transformer current value is necessarily based on a line-to-line voltage.
	As to claims 16-20, Hatakeyama, as modified and discussed in the rejections above, teaches most of the limitations of the claims and includes a CPU (Hatakeyama, paragraph 168) and thus inherently includes a processor and memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763